Citation Nr: 0327316	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-01 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred after August 14, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1967 to March 1968 and from August 1985 to September 1990.  

The veteran resides within the jurisdiction of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  This matter comes before the Board of Veterans' 
Appeals (Board) from the VA Medical Center (VAMC) in Mountain 
Home, Tennessee, the agency of original jurisdiction (AOJ).

The appellant's spouse presented testimony at a hearing 
before the AOJ in April 2002.  In October 2002, a hearing was 
held before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

In November 2002, the Board denied the veteran's claim.  He 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By a joint motion dated in May 2003, the 
parties moved that the Board's decision be vacated and the 
matter remanded to the Board for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court so ordered in June 2003.  


REMAND

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law on November 9, 2000.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the joint remand argued that 
VA had not fulfilled its obligation to notify the claimant of 
the information and evidence necessary to substantiate his 
claim and that such notice must indicate which portion of any 
such information or evidence is to be provided by the 
appellant and which portion is to be provided by VA.  On 
remand, the AOJ will have an opportunity to correct this 
omission.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the AOJ must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The AOJ must send the veteran a 
notice letter, which specifically tells 
him the information and evidence 
necessary to substantiate his claim.  
Such notice must indicate which portion 
of any such information or evidence is to 
be provided by the appellant and which 
portion is to be provided by VA.  Since 
VA has obtained all relevant medical 
reports, as well as a medical opinion on 
point, the notice letter should include 
information telling the veteran that he 
should submit evidence that he had not 
become stabilized, as of August 14, 2001, 
and that he could not have been safely 
transferred.  He should be notified that 
to prevail on the claim, such evidence 
must be from a competent medical source 
and have sufficient probative weight to 
be in approximate balance with the 
current preponderance of evidence against 
the claim.  Factors in weighing the 
probative value of evidence include 
knowledge of the pertinent facts and 
analysis of the facts in light of 
generally accepted medical principles.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of the 
evidence added to the record since the 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental SOC.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



